


110 HR 4792 IH: To extend the suspension of duty on

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4792
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Coble introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on
		  pyroxystrobin.
	
	
		1.Pyroxystrobin
			(a)In
			 generalHeading 9902.02.06 of the Harmonized Tariff Schedule of
			 the United States (relating to pyroxystrobin) is amended by striking
			 12/31/2009 and by inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
